Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-16-2007

In Re Davis-Rice
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4456




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re Davis-Rice " (2007). 2007 Decisions. Paper 1288.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1288


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-57                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                      NO. 06-4456
                                   ________________

                           IN RE: ASTARTE DAVIS-RICE,
                                                  Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                           District Court of the Virgin Islands
                           (Related to Civ. No. 05-cv-00118)
                      _____________________________________

                       Submitted Under Rule 21, Fed. R. App. Pro.
                                  November 22, 2006

              Before: MCKEE, FUENTES AND ROTH, CIRCUIT JUDGES

                                  (Filed: April 16, 2007)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Petitioner Astarte Davis-Rice asks that we issue a writ of mandamus

compelling the District Court of the Virgin Islands to order her immediate release from

federal prison and expungement of her criminal record. Davis-Rice appears to argue that,

due to violations of the Uniform Commercial Code by the Government during the course

of her current litigation, she should be released from prison and her conviction

overturned.
              Mandamus is a drastic remedy available only in the most extraordinary of

situations in response to an act amounting to a judicial usurpation of power. In re

Nwanze, 242 F.3d 521, 524 (3d Cir. 2001). A petitioner must show that she has a clear

and indisputable right to issuance of the writ, and it will issue only when the party

seeking the writ can show that she has no other adequate means to obtain the relief

requested. In re Flat Glass Antitrust Litigation, 288 F.3d 83, 91 (3d Cir. 2002).

              A § 2255 motion is the presumptive means for a federal prisoner to

challenge his conviction or sentence. Okereke v. United States, 307 F.3d 117, 120 (3d

Cir. 2002). Davis-Rice’s mandamus petition directly challenges her conviction and

sentence and thus should be brought under § 2255. Because it appears that Davis-Rice

has another adequate means to pursue her relief, we will deny her petition.




                                           2